Citation Nr: 0918630	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-08 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a right inguinal 
hernia.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), claimed as nerves and anxiety.

7.  Entitlement to service connection for hemorrhoids.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issues of entitlement to service connection for PTSD and 
hemorrhoids are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss and tinnitus were not demonstrated during 
service or for many years thereafter.

2.  The Veteran's currently-diagnosed bilateral hearing loss 
and tinnitus are not causally related to active service.

3. In-service treatment for watery and burning eyes, a 
dilated right internal inguinal ring, and a skin rash are 
shown to be acute and transitory and resolved without chronic 
residuals.   
4.  A current diagnosis of an eye disorder, right inguinal 
hernia and skin disorder are not shown. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 
(2008).

3.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).

4.  A right inguinal hernia was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1110, 1111, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).

5.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

Bilateral Hearing Loss and Tinnitus

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.   For VA purposes, 
hearing impairment is considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385 (2008).

Initially, the Board finds that a hearing loss disability for 
VA compensation purposes has been shown.  A December 2004 VA 
audiological examination report revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
70
70
LEFT
20
20
30
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was bilateral, moderately severe to severe, 
high frequency sensorineural hearing loss. 

In considering in-service incurrence, the Board notes that 
the service treatment records fail to demonstrate any 
complaints or treatment referable to hearing loss or 
tinnitus.  Furthermore, the audiometric findings at both 
enlistment and separation from service, show no degree of 
medically recognized hearing loss as set forth under Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss).  Based on the foregoing, none of the available service 
records demonstrate that a chronic hearing loss disorder or 
tinnitus was incurred in active service.  

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not support the conclusion 
that any current hearing problem is causally related to 
active service for the reasons discussed below.

Following service, the medical evidence does not demonstrate 
any complaints or treatment referable to either ear until 
April 2003; over three decades following discharge from 
active service, when the Veteran was treated by a private 
audiologist. An uninterpreted audiogram, completed at this 
treatment visit, was submitted in May 2004. 

With respect to tinnitus, no complaints were noted until a 
June 2001 VA outpatient treatment visit.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran is competent to give 
evidence about the symptoms he experienced.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

However, the Board finds that the Veteran's reported history 
of continued hearing problems and tinnitus since active 
service is inconsistent with other evidence of record.  
Indeed, while he maintained that his hearing loss and 
tinnitus began in service, the separation examination 
reflected normal auditory acuity.  Furthermore, no complaints 
of tinnitus were noted. Moreover, the post-service evidence 
does not reflect treatment referable to hearing loss until, 
at best April 2003, or for tinnitus until June 2001, both 
over three decades following active service.  

The Board has weighed the statements of the Veteran against 
the absence of documented complaints or treatment following 
active duty discharge and finds that his more current 
recollections as to symptoms experienced in the distance 
past, made in connection with claims for benefits as less 
probative.  Therefore, continuity has not here been 
established for hearing loss or tinnitus, either through the 
competent evidence or through his statements.  

Moreover, the weight of the competent evidence does not 
otherwise show that his hearing loss or tinnitus are causally 
related to active service.  Notably, in December 2004, a VA 
examiner, after reviewing the Veteran's claims file, 
determined that the Veteran's hearing loss and tinnitus were 
less likely than not due to noise exposure in the military. 

The opinion was provided following an objective audiometric 
evaluation and was accompanied by a rationale consistent with 
the evidence of record.  Moreover, no other competent 
evidence in the claims folder refutes this opinion.

Further, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), other organic diseases of 
the nervous system, to include sensorineural hearing loss, 
are regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of sensorineural hearing loss within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

In sum, the Board acknowledges that the Veteran has a current 
bilateral hearing loss and tinnitus.  However, given the lack 
of a hearing disorder and tinnitus noted in service, the 
absence of identified symptomatology for several decades 
after discharge, and the weight of competent medical evidence 
against the claims, the Board finds that equipoise is not 
shown and the benefit of the doubt rule does not apply.  As 
the weight of evidence is against the claims, the Board is 
unable to grant the benefits sought. 

Eye Disorder, Right Inguinal Hernia, Skin Disorder

The Veteran is additionally claiming service connection for 
an eye disorder, right inguinal hernia and skin disorder. He 
claims that these disorders began in service. 

Indeed, his service treatment records show that in September 
1969, he sought treatment for watery and burning eyes.  He 
was examined and his vision was 20/20. No eye disorder was 
diagnosed; further, the Veteran did not seek treatment for 
his eyes for the remaining one year of active duty service. 

An October 1969 service treatment records reflects that the 
Veteran sought treatment after feeling a lump in his scrotum.  
Physical examination revealed that his scrotum was within 
normal limits; however, his right internal inguinal right was 
enlarged. He was diagnosed with a dilated internal inguinal 
ring, right.  No additional complaints were made, with 
respect to his right inguinal ring, throughout the remaining 
one year of active duty service.

The service treatment records also reflect that the Veteran 
sought treatment for a heat rash in August and September 
1968.  No additional complaints were made, with respect to 
his rash, throughout the remaining two years of his active 
service.  Furthermore, the clinical evaluation of his eyes, 
abdomen and viscera, and skin were normal at his July 1970 
separation examination. 

The Board acknowledges that he sought treatment for his eyes 
and right inguinal ring on one occasion during service, and 
for his skin on two occasions during service; however, based 
on the normal clinical evaluations provided at separation, a 
chronic eye, inguinal hernia, or skin disorder were not shown 
in service. 

Moreover, and significantly, the post-service evidence does 
not reflect a current diagnosis of an eye disorder, inguinal 
hernia, or skin disorder.  In this regard, the Board finds 
that an eye disorder, inguinal hernia, or skin disorder have 
not been objectively demonstrated.  As such, the Veteran's 
claims of entitlement to service connection for an eye 
disorder, inguinal hernia, and skin disorder must fail.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

With respect to all the Veteran's claims, the Board has also 
considered his written statements.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
hearing loss, tinnitus, an eye disorder, right inguinal 
hernia, and skin disorder are not the types of disorders that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file. The Board attaches greater 
probative weight to the clinical findings than to his 
statements. See Cartright, 2 Vet. App. at 25.  In sum, after 
a careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records. 
Further, the Veteran submitted private treatment records.  
Next, specific medical opinions pertinent his hearing loss 
and tinnitus claims were obtained in December 2004. 

Moreover, given the absence of in-service evidence of chronic 
manifestations of an eye disorder, right inguinal hernia, or 
a skin disorder, or a current diagnosis of any of these 
disorders, a remand for a VA examination would unduly delay 
resolution.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.

Service connection for an eye disorder is denied.

Service connection for a right inguinal hernia is denied.

Service connection for a skin disorder is denied. 


REMAND

VA's duty to assist under the VCAA includes the verification 
of claimed stressors, in circumstances where sufficient 
information has been provided by the Veteran.  In this case, 
he has maintained that his currently-diagnosed PTSD is a 
result of witnessing a fellow service member being shot by a 
sniper.  He asserted, in a March 2004 PTSD stressor 
verification worksheet, that this incident occurred while he 
was assigned to the 1st Field Forces, attached to the 5th 
Special Forces.

The Board acknowledges that in December 2006, the RO 
contacted the U.S. Armed Services Center for Unit Records 
Research (CURR) (now called U.S. Army & Joint Services 
Records Research Center (JSRRC)), to verify this stressor. 
CURR was able to verify that the fellow service member, a 
member of the 1st Field Force, was wounded in action on 
November 11, 1968. 

Although the Veteran indicated that he was also attached to 
the 1st Field Force, a review of his personnel file 
demonstrates that he was, in fact, assigned to the 54th 
Signal Battalion. His personnel documents offer no link 
between the 54th Signal Battalion and the 1st Field Force. As 
there is a possibility that these units may have served 
together, the Board finds that the JSRRC must again be 
contacted and asked to obtain the unit records for the 54th 
Signal Battalion, for the period of November 1968, to 
determine whether it was attached to the 1st Field Force at 
that time. 

If and only if it is determined that the Veteran's unit was 
attached to the 1st Field Force on the day of the shooting 
(November 11, 1968), he should then be provided another VA 
psychiatric examination to determine whether his PTSD 
diagnosis is linked to this stressor. The Board recognizes 
that an October 2004 VA examiner diagnosed the Veteran with 
PTSD linked to service.  However, as the examiner's diagnosis 
was based on history provided by the Veteran and not a 
verified stressor, the diagnosis does not conform to the 
requirements set forth in 38 C.F.R. § 3.304(f) (2008).

With respect to the Veteran's service connection claim for 
hemorrhoids, it is noted that his enlistment examination, in 
September 1967, noted hemorrhoids. Therefore, hemorrhoids 
were noted at the time of entrance onto active duty. The 
Veteran sought treatment for hemorrhoids on two occasions 
during service. 

Specifically, in July 1969, he sought treatment for 
hemorrhoids and was prescribed medication. He also sought 
treatment for hemorrhoids in November 1969. Marked bleeding 
and moderate pain were noted.  He was given a suppository for 
treatment. His separation examination in July 1970 revealed 
external hemorrhoids. 

The record, however, does not contain a competent opinion 
addressing whether the Veteran's hemorrhoids shown on entry, 
were aggravated by his active service. Such an opinion is 
critical to the claim, and should be obtained. Wisch v. 
Brown, 8 Vet. App. 139 (1995).

Accordingly, the case is REMANDED for the following actions:

1. Contact the JSRRC located at 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802 and 
request a search of the unit history for 
the 54th Signal Battalion, for the period 
of November 1968, to determine if the 
54th Signal Battalion was attached to the 
1st Field Force. 

2.  Only in the event that it is verified 
that the 54th Signal Battalion was 
attached to the 1st Field Force on 
November 11, 1968, schedule the Veteran 
for a psychiatric examination in order to 
ascertain whether his PTSD is related to 
the stressor identified. 

The claims folder must be made available 
to the examiner for review and that it 
was available should be noted in the 
opinion that is provided.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

3. Arrange for a VA health care provider 
to review the claims folder and state 
whether it is at least as likely as not 
that the Veteran's hemorrhoids indicated 
upon entrance in October 1967 were 
aggravated (i.e., underwent a permanent 
increase in severity) as a result of 
active service. Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.

4.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent 
Supplemental Statement of the Case 
(SSOC). If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate SSOC and be provided an 
opportunity to respond. Thereafter, the 
case should be returned to the Board 
for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


	
______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


